Citation Nr: 1202505	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-19 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1954 to June 1980. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In its November 2010 decision and remand, the Board noted the Veteran's contention that he was unable to work due, partly, to his service-connected residuals of prostate cancer.  Acknowledging that a TDIU claim is part of an increased rating claim when such claim is raised by the record, the Board found that a claim for a TIDU was properly before it.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  In that same decision and remand, the Board remanded the claim for a TDIU for further development, which has been completed, and the case has been returned to the Board for adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

A TDIU which may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

The Board notes that the Veteran is currently service connected for residuals of prostate cancer, evaluated as 20 percent disabling; Wegener's granulomatosis,  evaluated as 20 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; duodenal ulcer, evaluated as 10 percent disabling; sinusitis, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as non-compensable; fracture of the left fourth finger, evaluated as non-compensable; paresthesias of the left hand, evaluated as non-compensable; erectile dysfunction, evaluated as non-compensable; hepatitis C, evaluated as non-compensable; and hypertension, evaluated as non-compensable.  Accordingly, he does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2011).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2011).

In this regard, the Board notes that there is some competent evidence of record that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  Notably, a January 2011 VA examination report noted that fatigability secondary to hepatitis C and residuals of prostate cancer affected the Veteran's ability to do physical employment involving physical activity.  The examiner noted the Veteran's contention that he was unable to do full-time employment secondary to fatigue.  She indicated that the Veteran was able to do part-time sedentary employment, and also noted that the Veteran's fatigue from hepatitis and residuals of prostate cancer limited his ability to maintain full-time employment.  The examiner annotated her report in a May 2011 addendum report.  In the latter report, she indicated that she was unable to provide an opinion as to whether the Veteran was capable of substantially gainful employment without resorting to speculation.   She noted that while she was aware of the Veteran's physical limitations, a vocational analysis was necessary to compare available jobs in the economy to the Veteran's particular skills, training, education, and other factors.  The examiner added that knowledge of the various substantially gainful employment levels, and performing a detailed analysis of the Veteran's skills, prior experience, training, and education were beyond her expertise.  Based on this evidence, the Board finds that further evaluation by a qualified examiner is necessary to determine whether the Veteran is capable of substantial employment taking into account the factors noted in the May 2011 report.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

The Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims.  On remand, the Board refers the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding whether the Veteran's service-connected disabilities render him unemployable.  In proffering an opinion, the examiner should review the claims file, and then offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

All opinions expressed should be accompanied by supporting rationale. 

2. Submit the TDIU issue to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b). 

3. Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



